Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 10/01/2019, claims 10-18 and 20 were amended. Claim 19 was canceled. Claims 1-18 and 20 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tussy (U.S. Patent Application Publication 2014/0351163), and further in view of Bhatia et al. (U.S. Patent 9,699,606; hereafter “Bhatia”).
	For claims 1, 10 and 20, Tussy teaches an electronic signing method,  apparatus and non-transitory computer storage medium, comprising:
	at least one processor (note paragraph [0031], processor); and
	a memory storing instructions, the instructions when executed by the at least one processor (note paragraph [0032], memory storing machine readable code executable on processor), cause the at least one processor to perform operations, the operations comprising:
	acquiring, in response to receiving a signing request, located current address information and a to-be-signed electronic signature picture (note paragraph [0070], step 516, in response to request in 508, recipient photograph is acquired; photograph includes GPS location; paragraphs [0065]-[0066], photograph of recipient may be used as biometric facial signature and therefore is “electronic signature picture”), the electronic signature picture comprising delivery address information (note paragraphs [0068] and [0071], digital image upload includes information for server to retrieve recipient’s street address);
	converting the current address information into first longitude and latitude data (note paragraph [0070], step 518, current location is converted into GPS positional coordinates by GPS enabled mobile device), and convert the delivery address information into second longitude and latitude data (note paragraph [0071], step 526, street address is converted into positional coordinates);


	Tussy differs from the claimed invention in that they fail to teach:
	sending, if the distance is greater than a pre-set threshold, a first verification code to a terminal of a user who is to receive goods, and receive a second verification code inputted by the user based on the first verification code; and
	receiving, in response to determining that the second verification code is consistent with the first verification code, signature data inputted by the user on the electronic signature picture.

	Bhatia teaches:
	sending, if the distance is greater than a pre-set threshold, a first verification code to a terminal of a user who is to receive goods (note column 5, lines 41-52; confirmation token is sent to client computing device; column 13, lines 47-62 and column 14, lines 41-48, if delivery recipient location distance is greater than a geo-fence threshold, a confirmation token, i.e. verification code is required), and receive a second verification code inputted by the user based on the first verification code (note column 17, lines 40-50, confirmation token is input by the user on delivery agent client computing device); and


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the delivery GPS location authentication of a signature photograph of Tussy and the delivery confirmation token of Bhatia. It would have been obvious because combining prior art elements (GPS authentication of signature photograph of Tussy; geo-fence threshold percentages and delivery confirmation token when location verification fails of Bhatia) would yield the predictable results of verifying a package delivery using the GPS coordinates of a signature photograph (Tussy) and requiring the recipient to enter a confirmation token on the delivery agent’s device when the proper location percentage threshold is not met (Bhatia).


	For claims 3 and 12, the combination of Tussy and Bhatia teaches claims 1 and 10, wherein the operations further comprise:
	receiving, if the distance is smaller than or equal to the pre-set threshold, signature data inputted by the user who is to receive goods on the electronic signature picture (note paragraph [0072] of Tussy, steps 538 and 540, if the GPS coordinates are .


Allowable Subject Matter
5.	Claims 2, 4-9, 11 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharma et al. (U.S. Patent Application Publication 2015/0262123) teaches shipment location tracking and a verification code (note paragraphs [0047] and [0067]).

Hubner et al. (U.S. Patent Application Publication 2015/0199643) teaches delivery location information verificaiton using GPS coordinates (note paragraphs [0049]-[0050]).

Wang (U.S. Patent Application Publication 2014/0074746) teaches a bar code of a package signature (note paragraph [0031]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438